DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 11 May 2020 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Specifically, Cite No. C1, C3, C4, C5, and C7 do not list a valid publication date. Applicant is reminded of MPEP §609.04(a)(II) which states “Where the actual publication date of a non-patent document is not known, the applicant must, at a minimum, provide a date of retrieval (e.g., the date a Web page was retrieved) or a time frame (e.g., a year, a month and year, a certain period of time ) when the document was available as a publication” [emphasis added]. 
Accordingly, the IDS has been placed in the application file, but the information referred to therein has only been partially considered as to the merits, i.e. the above cited references have been struck through and not considered; all others have been considered.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


The information disclosure statement (IDS) submitted on 22 February 2022 is in compliance with the provisions of 37 CFR 1.97.  The IDS addresses and corrects the issues set forth with respect to the IDS filed May 11 2020 above. Accordingly, the information disclosure statement is being considered by the examiner. It is noted that those references previously considered as part of the IDS filed 11 May 2020, i.e. Cite No. C2 and C6, have been struck through since they are already considered and to avoid duplicate references on any issued patent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony T. Jacobson (Reg. No. 72,388) on 17 February 2022.

The application has been amended as follows: 
 In the claims:

training, by a central database system, a machine-learned model using information representative of historical provisioning of user accounts with one or more third-party systems;
receiving, by [[a]] the central database system, information associated with an employee from an employer;
accessing, by the central database system, a third-party system API for use in provisioning a user account; 
translating, by the central database system, the received information using [[a]] the machine learned model, the machine-learned model trained 
requesting, by the central database system via the accessed API, the third-party system provision a user account corresponding to the employee using the translated received information; 
receiving, by the central database system, credentials of the provisioned user account from the third-party system; and
providing, by the central database system, the received credentials to the employer.
3. 	(Canceled)  
1, wherein the machine learned model is trained by identifying fields of APIs associated with the historical provisioning of user accounts, by identifying information associated with employees, by identifying information entered into the identified fields, and by determining a correlation between the information associated with employees and the information entered into the identified fields.
6. 	(Currently Amended)  The method of claim [[3]] 1, wherein the machine learned model is trained to identify one or more information translation operations performed during the historical provisioning.
12. 	(Currently Amended)  A system comprising:
a hardware processor; and 
a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising: 
training a machine-learned model using information representative of historical provisioning of user accounts with one or more third-party systems;
receiving information associated with an employee from an employer;
accessing a third-party system API for use in provisioning a user account; 
translating the received information using [[a]] the machine learned model, the machine-learned model trained 
requesting, via the accessed API, the third-party system provision a user account corresponding to the employee using the translated received information; 
receiving credentials of the provisioned user account from the third-party system; and
providing the received credentials to the employer.
13.	(Currently Amended)  A method comprising:
training, by a central database system, a machine-learned model using information representative of historical provisioning of user accounts with one or more third-party systems;
receiving, by a central database system, information associated with a set of employees from an employer;
accessing, by the central database system, a third-party system API for use in provisioning user accounts; 
determining, by the central database system, a set of information requirements associated with the accessed API;
for each employee of the set of employees: 
translating, by the central database system, the received information associated with the employee using the machine-learned model to satisfy the set of information requirements associated with the accessed API; 

receiving, by a central database system, credentials of the provisioned user account from the third-party system; 
receiving, by central database system, updated information associated with a subset of the set of employees; and
in response to receiving the updated information, automatically updating, by the central database system via the third-party system API, the set of features corresponding to the user account of one or more of the subset of employees based on the received updated information.
20.	(Currently Amended)  A system comprising:
a hardware processor; and
a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising: 
training a machine-learned model using information representative of historical provisioning of user accounts with one or more third-party systems;
receiving information associated with a set of employees from an employer;
accessing a third-party system API for use in provisioning user accounts; 
determining a set of information requirements associated with the accessed API;

translating the received information associated with the employee using the machine-learned model to satisfy the set of information requirements associated with the accessed API; 
requesting, via the accessed API, a provisioning of a user account associated with the employee, the user account corresponding to a set of features selected based the received information associated with the employee; and
receiving credentials of the provisioned user account from the third-party system; 
receiving updated information associated with a subset of the set of employees; and
in response to receiving the updated information, automatically updating, via the third-party system API, the set of features corresponding to the user account of one or more of the subset of employees based on the received updated information.


Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
(Figs. 1-3; [0022]; [0031]; [0032]; [0048], A hiring manager, i.e. an employer, enters employee information into a Human Capital Management (HCM) program, which is received at centralized provisioning module which maintains among other features existing account information 48 and thus acts as ‘a central database system’.);
accessing, by the central database system, a third-party system API for use in provisioning a user account (Fig. 1, #14, 26; Fig. 3, #82, 88; [0035]; [0055], Third-party APIs such as #82 and 88 in third-party applications 78 and 80 respectively are accessed via messages such as callback messages to facilitate provisioning of one or more user accounts in response to a provisioning request for a new employee.);
translating, by the central database system, the received information using  identified information requirements associated with the accessed API and to convert the received information for entry into one or more fields of the API based on the identified information requirements (Figs. 1-3; [0034]; [0056], The received information is translated into requests formulated for one or more third-party applications, e.g. email or database, to provision resources from those applications via their respective API interfaces. Interacting through those respective interfaces requires converting the received information to at least one field understandable by the application to enable requested provisioning.);
([0035]; [0040]; [0056], Provisioning requests are sent to the identified third-party applications via their respective APIs);
receiving, by the central database system, credentials of the provisioned user account from the third-party system ([0074]; [0075], Processed account information, i.e. credentials of the provisioned account, are received from the third-party application(s) and provided to the requestor, i.e. the employer using the HCM in the example of employee onboarding.); and
 providing, by the central database system, the received credentials to the employer ([0074]; [0075], Processed account information, i.e. credentials of the provisioned account, are received from the third-party application(s) and provided to the requestor, i.e. the employer using the HCM in the example of employee onboarding.).
Sallaka et al. does not disclose translating, by the central database system, the received information using a machine learned model configured to identify information requirements associated with the accessed API. Although Sallaka does disclose that an administrator can add new callback functions so as to interface with newly added applications for provisioning requests ([0044]).
Choudhri discloses a machine learned model configured to identify information requirements associated with the accessed API ([0097]; [0098]) and configuring a source to work with the capabilities of a new device based on the learned API of the new device ([0098]).
(Sallaka, Figs. 1, 3; [0044]), that the central database system (central provisioning module) includes a machine learned model configured to identify information requirements associated with the accessed API like Choudhri and to then translate received provisioning requests, and corresponding data therein, into provisioning requests commensurate with the API of the newly added application (Sallaka, [0044]; [0056]).

Neither Choudhri nor Sallaka disclose or render obvious training, by a central database system, a machine-learned model using information representative of historical provisioning of user accounts with one or more third-party systems.
Palladino et al. (US 9,936,005 B1) discloses automatically generating documentation for one or more APIs by learning fields and data that are not necessarily intuitive (Col. 10, Lines 60-67; Col. 11, Lines 1-8) and transforming client requests before sending to an API (Col. 5, Lines 18-23).
Bracholdt et al. (US 2020/0349129 A1) discloses generating new APIs based on machine-learned mappings between different database systems ([0043]).
Bahrami et al. (US 2018/0165135 A1) discloses learning heterogeneous APIs based on their documentations and translating into target API code based on an API function map (Abstract, [0078]-[0080]).
(Fig. 4; [0025]; [0026]).

While various prior art does disclose using machine learning to train a machine learned model to learn API inputs of third-party systems, these are based on the inputs detected and/or documentation of the inputs without any historical usage knowledge, and does not disclose or render obvious using learning using information representative of historical provisioning of user accounts and to translate using the trained machine learned model to satisfy the information requirements as claimed. Thus, when taken as a whole, the features of independent claims 1, 12, 13, and 20 are allowable over the prior art of record.
	The dependent claims 2, 4-11, and 14-19 being definite, enabled by the specification, and further limiting to the independent claims 1 and 13, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DAI et al. (US 2018/0210768 A1) discloses translating received information in a first command supported by a first API into a command supported by a second API ([0017]; [0059]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/James E Richardson/Primary Examiner, Art Unit 2167